Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/07/2021.
Claims 21 - 40 are pending and have been examined.
Claims 21 - 40 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 and 07/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except for those with strikeout. The foreign reference attached to IDS dated 11/05/2021 (KR20010040748) is pixelated and is not reasonably legible to the Examiner. Please resubmit the references. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 21, Examiner notes that Applicant argued behavior in the remarks do not reflect what is found in the claim. The claims recite, in relevant part, “in response to detecting the interaction, identifying applications executing on the computing device, the application  having corresponding display views; for each application of the identified applications, freezing output of content to the corresponding display view; during the freezing, receiving a user input from the user to capture first content from a first application of the applications”. Examiner points out that the “in response to” limitation is limited to the function of identifying”. Meaning, the limitation starting “for each application” is not modified by the previous limitation. Therefore, the act of “freezing” may happen at anytime after applications have been identified without any specified input detection.
Secondly, Applicant argues that in Clements input must be accepted from a digital camera application during freezing. (Remarks p.7). However, this behavior is not claimed. As long as one of the application of the identified applications, such as the software that is performing the snapshot capture process, accepts input, it sufficiently teaches the limitation.
Thirdly, Applicant argues that “freezing” cannot be interpreted to include “pausing” of an application display. (Remarks pp.9-10). However, without a specific definition, under BRI principals, freezing is interpreted to include pausing behavior. Consistent with this interpretation, even Applicant’s specification on paragraph 27 specifically states “freezing the display of content of an application” when describing any type of freezing behavior. Therefore, the BRI interpretation is reasonable in view of the claimed invention and disclosure.
Lastly, Applicant distinguishes “user input” and “interaction”. (Remarks p.16). Under BRI, the two may be performed and satisfied by the same act because there is no restriction found in the claims as to the differences of the two events. Similarly, one single act inherently includes multiple actions such as user toggling controls and pressing execute button induces software behavior of sending, accepting, and executing event triggers/software behavior. The relationship between “interaction” and “user input” may also include this type of relationship without further description found in the claims to make the metes and bounds more clear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 uses the term “the application” without clearly indicating which application is referenced. For example, claim 1 states “for each application”, “the applications”, “identified applications”, and “first application”.
Claims 21, 33, and 38 all use “and” in an ambiguous manner. Listing of steps should have only one “and” at prior to the last step. Substeps may also include the term “and” to signify a listing of steps. However, existence of substeps must be indicated using proper grammatic principles. Currently written, there does not seem to be any substeps, but there are multiple “and” usage”. The multiple usage causes ambiguity because Examiner cannot reasonably determine whether the intended claim limitations should be considered as separate steps or substeps of a step.
All independent claims mirror this ambiguity and are similarly rejected. All dependent claims are also rejected based on the dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 6833863), further in view of Skirpa et al. (US 20120010995; “Skirpa” hereinafter), and further in view of Jiang et al. (US 20120210266; “Jiang” hereinafter).
As per claim 21, Clemens discloses A method for capturing content on a computing device, the
method comprising:
detecting an interaction of a user on the computing device to initiate capture of content displayed on the computing device (Clemens [cl.4 lns 45-50: Where initiate capture as claimed is taught by “mode selection”.]); 
in response to detecting the interaction, identifying applications executing on the computing device, the application  having corresponding display views; [for each application of the identified applications, freezing output] of content to the corresponding display view; during the freezing, receiving a user input from the user to capture first content from a first application of the applications (Clemens [cl.2 lns 20-35: Describing an interaction where user is executing “video streaming operations” and the streaming being paused, or frozen as claimed, to execute a command to capture still image.]); 
and responsive to receiving the user input: obtaining the first content [and context data] associated with the first content; automatically and without user interaction [storing the obtained first content in a content store] associated with the user; and for the applications, resuming output to the corresponding display views (Clemens [cl.2 lns 20-35: Describing an interaction where user is pauses video streaming to execute capture command. Thereafter, the still image captured by the capture command is stored into memory and streaming function resumes. “The method includes the steps of pausing video streaming operations, capturing a still image by the digital camera, transferring the still image from the digital camera to the computer system, and resuming video streaming operations.”]).
Even though Clemens teaches a suspend, capture, store, and resume feature, it does not explicitly teach, but Skirpa in an analogous art teaches:
storing the obtained first content in a content store (Skirpa [0107: "For example, cloud architecture also may be used to implement a service provider system 110, as described below."]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to capture detailed content including metadata taught in Skirpa into the screen capturing module of Zheng to produce an expected result of having an option for a simple screen capture and also to be able to capture detailed information regarding applications that are being captured. The modification would be obvious because one of ordinary skill in the art would be 
Clemens does not explicitly teach, however, Jiang in an analogous art teaches:
context data and for each application of the identified applications, freezing output (Jiang [0019: “The task switcher, which in one implementation comprises a program with an accompanying user interface (UI), shows a user the state in which the user's tasks were left, so that the user can easily identify a desired task to resume.”]; [0028-0031: “Tapping on a screen capture resumes the corresponding session at that page, that is, each screen capture in FIG. 2 represents a task which the user may resume by tapping on its screen capture.”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to suspend and capture a state taught in Jiang with the screen capturing module of Clemens to produce an expected result of capturing data while freezing operation when user interaction is detected. The modification would be obvious because one of ordinary skill in the art would be motivated provide users with a  method of saving and recalling state of an application (Jiang [0009]).

As per claim 22, rejection for claim 21 is incorporated and further Skirpa discloses The method of claim 21, wherein the first content is only a subset of content from the first application (Skirpa [0106: "The service provider system provides a mechanism to capture web content by allowing a user to identify and persistently store descriptive data for a user specified portion of a webpage."]; [0107: "Server 148 may provide database management services and analytic services and associated memories 150 and 152 may store descriptive metadata and analytical information."]; [0113: "In particular, the computer tool may provide functionality, such as allowing a user to perform one or more of the following: define an area or portion of a web page, manipulate the defined area and/or web content associated with the area of the webpage, and share the defined area and/or content associated with the .

As per claim 23, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, wherein the user input identifies a type of content to be captured, and wherein the first content consists of the identified type of content (Clemens [cl.2 lns 15-21: The content user identifies is a still image.]).

As per claim 24, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, wherein obtaining the first content comprises interacting with the first application via an application programming interface for obtaining content (Clemens [cl.4 lns 40-45: “The user can then make the mode selection through software running on the host 12 of FIG. 1 which in turn communicates the proper control signals and data to the system controller 160 via the host/PC interface 154.”]).

As per claim 25, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, wherein the first content and context data are obtained without changing a current execution context on the computing device (Clemens [0018: "The method includes the steps of pausing video streaming operations, capturing a still image by the digital camera, transferring the still image from the digital camera to the computer system, and resuming video streaming operations."]).

As per claim 26, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, comprising obtaining metadata associated with the first content from the application and storing the metadata in the content store (Clemens [cl.6 lns 15-25: where metadata is compression data.]).

As per claim 27, rejection for claim 26 is incorporated and further Clemens discloses The method of claim 26, wherein the metadata comprises semantic relationships and data structures (Clemens [cl.6 lns 15-25: where metadata and data structure is compression data.]).

As per claim 28, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, wherein the context data comprises one or more of: the application from which the content is captured, the available format of content from the application, the date the content was created, a URL identifying the source of the content, and a filename of the content (Clemens [cl.6 lns 15-25: where application and filename is stored.]; [Skirpa [0006: ).

As per claim 29, rejection for claim 21 is incorporated and further Skirpa discloses The method of claim 21, wherein the content store is remotely located from the computing device (Skirpa [See figure 1]).

As per claim 30, rejection for claim 21 is incorporated and further Skirpa discloses The method of claim 21, wherein the user interaction comprises one or both of a gesture on a touch sensitive surface of the computing device or a key-press combination on the computing device (Skirpa [0096]).

As per claim 31, rejection for claim 21 is incorporated and further Skirpa discloses The method of claim 21, wherein the user interaction identifies the first content from the first application (Skirpa [0006: “Metadata describing the location of the web content within the selected area of the rendered webpage is determined and persistently stored within a database.”]).

As per claim 32, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, comprising determining a desired content format to be obtained from the first application and obtaining the first content from the first application in the desired content format via an application programming interface (Clemens [cl.2 lns 15-21: The content user identifies is a still image.]; [cl.4 lns 40-45: “The user can then make the mode selection through software running on the host 12 of FIG. 1 which in turn communicates the proper control signals and data to the system controller 160 via the host/PC interface 154.”]).

As per claim 33, Clemens discloses Computer-readable media bearing computer executable instructions which, in execution on a computing device comprising at least a processor, carry out a method for capturing content on the computing device, the method comprising: detecting an interaction of a user on the computing device to initiate capture of content displayed on the computing device (Clemens [cl.4 lns 45-50: Where initiate capture as claimed is taught by “mode selection”.]); 
and in response to detecting the interaction, identifying one or more applications executing on the computing device, the one or more applications and having a corresponding display view; [for each application of the one or more applications, freezing output] of content to the corresponding display view; during the freezing, receiving a user input from the user to capture first content from a first application of the one or more applications (Clemens [cl.2 lns 20-35: Describing an interaction ; 
and responsive to receiving the user input: obtaining the first content [and context metadata] associated with the first content, [wherein the metadata is obtained from the first application, and further wherein the metadata is indicative of a state of the application while the output of the content is frozen]; automatically and without user interaction [storing the obtained first content in a content store] associated with the user; and for each application of the one or more applications, resuming output to the corresponding display view (Clemens [cl.2 lns 20-35: Describing an interaction where user is pauses video streaming to execute capture command. Thereafter, the still image captured by the capture command is stored into memory and streaming function resumes. “The method includes the steps of pausing video streaming operations, capturing a still image by the digital camera, transferring the still image from the digital camera to the computer system, and resuming video streaming operations.”]).
Even though Clemens teaches a suspend, capture, store, and resume feature, it does not explicitly teach, but Skirpa in an analgous art teaches:
storing the obtained first content in a content store (Skirpa [0107: "For example, cloud architecture also may be used to implement a service provider system 110, as described below."]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to capture detailed content including metadata taught in Skirpa into the screen capturing module of Zheng to produce an expected result of having an option for a simple screen capture and also to be able to capture detailed information regarding applications that are being captured. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce time and cost in collaborative team works as well as restoration of erroneous works (Skirpa [0005]).

wherein the metadata is obtained from the first application, and further wherein the metadata is indicative of a state of the application while the output of the content is frozen, context metadata and for each application of the one or more applications, freezing output (Jiang [0019: “The task switcher, which in one implementation comprises a program with an accompanying user interface (UI), shows a user the state in which the user's tasks were left, so that the user can easily identify a desired task to resume.”]; [0028-0031: “Tapping on a screen capture resumes the corresponding session at that page, that is, each screen capture in FIG. 2 represents a task which the user may resume by tapping on its screen capture.”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to suspend and capture a state taught in Jiang with the screen capturing module of Clemens to produce an expected result of capturing data while freezing operation when user interaction is detected. The modification would be obvious because one of ordinary skill in the art would be motivated provide users with a  method of saving and recalling state of an application (Jiang [0009]).

As per claim 35, rejection for claim 33 is incorporated and further Jiang discloses The computer readable media of claim 33, wherein the one or multiple applications include multiple applications (Jiang [0019: “The task switcher, which in one implementation comprises a program with an accompanying user interface (UI), shows a user the state in which the user's tasks were left, so that the user can easily identify a desired task to resume.”]; [0028-0031: “Tapping on a screen capture resumes the corresponding session at that page, that is, each screen capture in FIG. 2 represents a task which the user may resume by tapping on its screen capture.”]).

As per claim 37, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21The computer readable media of claim 33, wherein the user interaction comprises any one of:
a gesture on a touch sensitive surface of the computing device; a key-press combination on the computing device; a mouse related interaction; an audio command detected by a sound-sensitive device that converts sound to one or more electronic signal; and an optically sensed action detected by an optical sensor that converts the optically sensed activity to one or more electronic signals (Clemens [cl.12 lns 40-45]).

As per claim 38, Clemens discloses A computing device for enhanced capturing content to a content store, the computing device comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to capture content to the content store, the additional components comprising: an executable content capture component configured to: detect an interaction of a user on the computing device to initiate capture of content displayed on the computing device (Clemens [cl.4 lns 45-50: Where initiate capture as claimed is taught by “mode selection”.]); 
in response to detecting the interaction, identify one or more applications executing on the computing device and having a corresponding display view; [for each application of the one or more applications, freeze output] of content to the corresponding display view; during the freeze, receive a user input from the user to capture first content from a first application of the one or more applications (Clemens [cl.2 lns 20-35: Describing an interaction where user is executing “video streaming operations” and the streaming being paused, or frozen as claimed, to execute a command to capture still image.]); and responsive to receiving the user input: obtain the first content and context data associated with the first content; automatically and without user interaction store the obtained first content in a content store associated with the user; and for each application of the one or more applications, resume output to the corresponding display view (Clemens [cl.2 lns 20-35: Describing an interaction where user is pauses video streaming to execute capture command. Thereafter, the still image captured by the capture command is stored into memory and streaming function resumes. “The method includes the steps of pausing video streaming operations, capturing a still image by the digital camera, transferring the still image from the digital camera to the computer system, and resuming video streaming operations.”]).
Even though Clemens teaches a suspend, capture, store, and resume feature, it does not explicitly teach, but Skirpa in an analogous art teaches:
storing the obtained first content in a content store (Skirpa [0107: "For example, cloud architecture also may be used to implement a service provider system 110, as described below."]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to capture detailed content including metadata taught in Skirpa into the screen capturing module of Zheng to produce an expected result of having an option for a simple screen capture and also to be able to capture detailed information regarding applications that are being captured. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce time and cost in collaborative team works as well as restoration of erroneous works (Skirpa [0005]).
Clemens does not explicitly teach, however, Jiang in an analogous art teaches:
context and for each application of the one or more applications, freeze output (Jiang [0019: “The task switcher, which in one implementation comprises a program with an accompanying user interface (UI), shows a user the state in which the user's tasks were left, so that the user can easily identify a desired task to resume.”]; [0028-0031: “Tapping on a screen capture resumes the corresponding session at that page, that is, each screen capture in FIG. 2 represents a task which the 

Claims 34, 36, and 40 are the computer readable media and device claims corresponding to method claims 24, 29, and 25, respectively.  Clemens discloses a computer-readable media and device (¶ [cl.12 lns 40-45 also see above]) for executing the method of claims 24-25, and 29.  Thus, claims 34, 36, and 40 are rejected under the same rationale set forth in connection the rejections of claims 24, 29, and 25, respectively.

Claim 39 is the device claim corresponding to CRM claim 37.  Clemens discloses a device (¶ [cl.12 lns 40-45 and see above]) for executing the method of claim 39.  Thus, claim 39 is rejected under the same rationale set forth in connection the rejections of claim 37.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rossie et al. (US 20150095838) – Discloses suspension of application to capture application states.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 02/18/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156